                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNELL PRICE,                               :
    Plaintiff                                :
                                             :              No. 1:18-cv-583
             v.                              :
                                             :              (Judge Kane)
W. TED WILLIAMS, et al.,                     :
     Defendants                              :

                                         ORDER

      AND NOW, on this 16th day of April 2019, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Defendants Doll and Reisinger’s motion to dismiss (Doc. No. 50) is GRANTED, and
         Plaintiff’s claims against them are DISMISSED under Federal Rule of Civil Procedure
         41(b) pursuant to the factors set forth in Poulis v. State Farm Fire and Cas. Co., 747 F.2d
         863, 868 (3d Cir. 1984), as follows:

             a. Plaintiff’s Eighth Amendment claims against Defendants Doll and Reisinger are
                DISMISSED WITH PREJUDICE;

             b. Plaintiff’s medical malpractice claims against Defendants Doll and Reisinger are
                DISMISSED WITHOUT PREJUDICE;

      2. The Clerk of Court is directed to terminate Defendants Doll and Reisinger from the
         docket of this matter; and

      3. The Clerk of Court is specially appointed to serve a copy of Plaintiff’s amended
         complaint (Doc. No. 42), notice of lawsuit and request for waiver of service of
         summons, waiver, and this Order, upon Defendant Bainbridge at the address provided by
         Plaintiff in Doc. No. 40. The Court requests that Defendant Bainbridge cooperate in
         efforts to simplify case administration by waiving service pursuant to Fed. R. Civ. P.
         4(d). The waiver request shall inform Defendant Bainbridge both of the consequences of
         compliance and of failure to comply with the requests. Defendant Bainbridge is
         permitted 30 days from the date the waiver request is sent (60 days if addressed outside
         any judicial district of the United States) to return the signed waiver or electronically file
         it in the Court’s Electronic Case Filing (ECF) system. If a signed waiver is not returned
         or electronically filed within the required time, an order shall be issued directing the
         Clerk’s office to transmit the summons and a copy of the complaint to the U.S. Marshals
         Service for immediate service under Fed. R. Civ. P. 4(c)(1).

                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
